Title: From George Washington to Brigadier General Henry Knox, 14 March 1777
From: Washington, George
To: Knox, Henry



Dear Sir
Head Quarters Morris Town 14th March 1777

I have for some time past most earnestly expected you, to arrange matters in the Artillery department which has in a manner lain still since you went away. I have prevailed upon Colo. Proctor, tho he is under positive orders from the State of Pennsylvania to return to Philada, to stay till you come back. I beg you will endeavour to bring forward as many of the Artillery Men, intended for this department, as you possibly can, for we have not a Man except those of Colo. Proctors Corps, and they are liable to be called home, upon the least alarm in Delaware. As you see how necessary your presence is here, I hope you will make as much haste as possible to join Dear Sir Yr most obt Servt.
